Title: To George Washington from Major General Arthur St. Clair, 13 July 1779
From: St. Clair, Arthur
To: Washington, George


        
          Sir
          Smiths Clove [N.Y.] July 13th 1779
        
        Colonell Craig waits upon your Excellency to solicit leave of Absence for some Time for the Recovery of his Health—He has been for a considerable Time afflicted with the Scurvy and the Physicians advise him to go to the warm Springs in Virginia and he has requested me to signify to Your Excellency my Approbation of his Application. I cannot have any Objection to it as I am certain nothing but Necessity would oblige him to make it at this time. I have the Honour to be Sir Your Excellencys most obedient Servant
        
          Ar. St Clair
        
      